Hosmer, Ch. J.
It has been made a question, in this case, whether the deed, from Howland to Coit and others, was fraudulent. The verdict of the jury being in favour of the plaintiff it conclusively follows, the jury have found, that there was no fraud in that transaction. This reduces the controversy to the single enquiry; Whether the plaintiff was estopped from proving title, by the judgment rendered against him in favour of Jesse Brown.
It shall consider the judgment by default, as attended with the same legal consequences as if there had been a verdict for the plaintiff; there existing no solid distinction, between a title confessed, and one tried and determined. Aslin v. Parkin, 2 Burr. 668. Baron v. Abeel, 3 Johns. Rep. 481.
The record on the writ of scire-fardas, must be wholly excluded from consideration. The object of that suit was to obtain an execution on a former judgment, and the title, which had been determined, could not be brough in question. Undoubtedly, the plea in that case was adjudged insufficient, because the facts averred in it, were not legally pleadable, and therefore not confessed by the demurrer.
The estoppel contended for, by the defendant, is not maintainable; and on several distinct grounds.
1. The plaintiff claimed title by a deed from Coit and others, in the year 1815; and this was nearly four years posterior to the judgment, which the defendant insists on, as being an estoppel. The plaintiff's right was not determined, by the above judgment, unless it had that operation on the title of Coit and *132others, from whom his title was derived. But Coit and other were not a party in the preceding suit; nor was the plaintiff who was then in possession of the land demanded, and against whom the action was maintained, a privy holding title under them. Originally, he was the tenant of Howland; and as early as the year 1806, when Howland conveyed the land in question to Coit and others, was deprived of the right of possession; and after this, occupied without title. The motion does not state, that there was any intercourse between the plaintiff and Coit and others, until the year 1815, when he became a purchaser of the controverted property. Coit and others, then, not having been either parties or privies, to the aforesaid action of Brown, their title was not affected by the judgment against the then defendant; and, of consequence, it is equally beyond its operation, since the transmition of it to the plaintiff.
2. The declaration of Jesse Brown averred no title to the land demanded, beyond the duration of his own life. The allegation was merely, that he was seised and possessed; and the strict construction, which a plea of estoppel demands, would be violated, if the effect of the judgment were extended to a title, beyond the sphere of the above averment.
Finally, No estoppel is created by a default, or a verdict for the plaintiff, the general issue only having been pleaded.
It is clear beyond a question, if there had been a verdict for the defendant, unless the ground of it had specially appeared on the record, that it would create no estoppel; and this precise point was decided, by this Court, in Smith v. Sherwood, 4 Conn. Rep. 276. Now, in respect to estoppels, which are considered as odious, because the mouth of the party is shut as to the merits of his case, they must always be reciprocal. Brereton v. Evans, Cro. Eliz. 700. Co. Litt. 351. b. Com. Dig. tit Estoppel. B.
The other Judges were of the same opinion.
New trial not to be granted